Exhibit 10.1

UNITED STATES OF AMERICA

DEPARTMENT OF THE TREASURY

COMPTROLLER OF THE CURRENCY

 

In the Matter of:    )   

Community West Bank, National Association

   )    AA-EC-12-16

Goleta, California

   )   

STIPULATION AND CONSENT TO THE ISSUANCE

OF A CONSENT ORDER

WHEREAS, the Comptroller of the Currency of the United States of America
(“Comptroller”) intends to initiate cease and desist proceedings against
Community West Bank, National Association, Goleta, California (“Bank”), pursuant
to 12 U.S.C. § 1818, through the issuance of a Notice of Charges, for unsafe or
unsound banking practices relating to, among other issues, its Board and
management oversight, problem loan management, credit risk management and
administration, and violations of laws and regulations.

WHEREAS, the Bank, in the interest of compliance and cooperation, and without
admitting or denying any wrongdoing, consents to the issuance of a Consent
Order, dated January 26, 2012 (“Order”) by executing this Stipulation and
Consent to the Issuance of a Consent Order;

NOW THEREFORE, the Comptroller, through his authorized representative, and the
Bank, through its duly elected and acting Board of Directors, hereby stipulate
and agree to the following:

ARTICLE I

JURISDICTION

(1) The Bank is a national banking association chartered and examined by the
Comptroller pursuant to the National Bank Act of 1864, as amended, 12 U.S.C. § 1
et seq.

 

1



--------------------------------------------------------------------------------

(2) The Comptroller is “the appropriate Federal banking agency” regarding the
Bank pursuant to 12 U.S.C. §§ 1813(q) and 1818(b).

(3) The Bank is an “insured depository institution” within the meaning of 12
U.S.C. § 1818(b)(l).

ARTICLE II

ACKNOWLEDGEMENTS

(1) The Bank acknowledges that said Order shall be deemed an “order issued with
the consent of the depository institution,” as defined in 12 U.S.C. §
1818(h)(2), and consents and acknowledges that said Order shall become effective
upon its issuance and shall be fully enforceable by the Comptroller under the
provisions of 12 U.S.C. § 1818. Notwithstanding the absence of mutuality of
obligation, or of consideration, or of a contract, the Comptroller may enforce
any of the commitments or obligations herein undertaken by the Bank under his
supervisory powers, including 12 U.S.C. § 1818, and not as a matter of contract
law. The Bank expressly acknowledges that neither the Bank nor the Comptroller
has any intention to enter into a contract.

(2) The Bank also expressly acknowledges that no officer or employee of the
Comptroller has statutory or other authority to bind the United States, the U.S.
Treasury Department, the Comptroller, or any other federal bank regulatory
agency or entity, or any officer or employee of any of those entities to a
contract affecting the Comptroller’s exercise of his supervisory
responsibilities.

ARTICLE III

WAIVERS

(1) The Bank, by signing this Stipulation and Consent, hereby waives:

 

2



--------------------------------------------------------------------------------

  (a) the issuance of a Notice of Charges pursuant to 12 U.S.C. § 1818(b);

 

  (b) any and all procedural rights available in connection with the issuance of
the Order;

 

  (c) all rights to a hearing and a final agency decision pursuant to 12 U.S.C.
§1818(i) or l2 C.F.R. Part 19

 

  (d) all rights to seek any type of administrative or judicial review of the
Order; and

 

  (e) any and all rights to challenge or contest the validity of the Order.

ARTICLE IV

OTHER PROVISIONS

(1) The provisions of this Stipulation and Consent shall not inhibit, estop,
bar, or otherwise prevent the Comptroller from taking any other action affecting
the Bank if, at any time, it deems it appropriate to do so to fulfill the
responsibilities placed upon him by the several laws of the United States of
America.

IN TESTIMONY WHEREOF, the undersigned, authorized by the Comptroller as his
representative, has hereunto set his hand on behalf of the Comptroller.

 

/s/ James R. Moore     January 26, 2012 James R. Moore     Date Director for
Special Supervision    

 

3



--------------------------------------------------------------------------------

IN TESTIMONY WHEREOF, the undersigned, as the duly elected and acting Board of
Directors of the Bank, has hereunto set their hands on behalf of the Bank.

 

/s/ Robert H. Bartlein       1/26/12 Robert H. Bartlein     Date /s/ Jean W.
Blois     1/26/12 Jean W. Blois     Date /s/ John D. Illgen     1/26/12 John D.
Illgen     Date /s/ Shereef Moharram     1/26/12 Shereef Moharram     Date /s/
Eric Onnen     1/26/12 Eric Onnen     Date /s/ William R.Peeples     1/26/12
William R.Peeples     Date /s/ Martin E. Plourd     1/26/12 Martin E. Plourd    
Date /s/ James R. Sims, Jr     1/26/12 James R. Sims, Jr     Date /s/ Kirk B.
Stovesand     1/26/12 Kirk B. Stovesand     Date         C. Richard Whiston    
Date

 

4



--------------------------------------------------------------------------------

UNITED STATES OF AMERICA

DEPARTMENT OF THE TREASURY

COMPTROLLER OF THE CURRENCY

 

In the Matter of:

     )       AA-EC-12-16

Community West Bank, National Association

     )      

Goleta, California

     )      

CONSENT ORDER

WHEREAS, the Comptroller of the Currency of the United States of America
(“Comptroller” or “OCC”), through his National Bank Examiner, has supervisory
authority over Community West Bank, National Association, Goleta, California
(“Bank”);

WHEREAS, the Bank, by and through its duly elected and acting Board of Directors
(“Board”), has executed a Stipulation and Consent to the Issuance of a Consent
Order (“Stipulation and Consent”), dated January 26, 2012 that is acceptable to
the Comptroller; and

WHEREAS, by this Stipulation and Consent, which is incorporated by reference,
the Bank has consented to the issuance of this Consent Order (“Order”) by the
Comptroller;

NOW, THEREFORE, pursuant to the authority vested in him by the Federal Deposit
Insurance Act, as amended, 12 U.S.C. § 1818, the Comptroller hereby orders the
following:

ARTICLE I

COMPLIANCE COMMITTEE

(1) The Compliance Committee shall consist of at least three (3) directors, of
which no more than one (1) shall be an employee or controlling shareholder of
the Bank or any of its affiliates (as the term “affiliate” is defined in 12
U.S.C. § 371c(b)(l)), or a family member of any such person. In the event of a
change of the membership, the name of any new member shall be submitted in
writing to the Director for Special Supervision (“Director”). The Compliance
Committee shall be responsible for monitoring and coordinating the Bank’s
adherence to the provisions of this Order and shall meet at least monthly.



--------------------------------------------------------------------------------

(2) By February 29, 2012 and monthly thereafter, the Compliance Committee shall
submit a written progress report to the Board setting forth in detail:

 

  (a) a description of the actions needed to achieve full compliance with each
Article of this Order, Bank personnel responsible for implementing the
corrective actions and the time frames for completion;

 

  (b) actions taken to comply with each Article of this Order; and

 

  (c) the results and status of those actions.

(3) The Board shall forward a copy of the Compliance Committee’s monthly report,
with any additional comments by the Board, to the Director within ten (10) days
of receiving such report.

(4) All reports or plans which the Bank or Board has agreed to submit to the
Director pursuant to this Order shall be forwarded, by overnight mail to the
following:

 

Director for Special Supervision

   with a copy to:

Comptroller of the Currency

   Assistant Deputy Comptroller

250 E Street, S.W. MS 2-7

   Los Angeles Field Office

Washington, DC 20219

   550 North Brand Blvd., Suite 500    Glendale, California 91203

ARTICLE II

STRATEGIC PLAN

(1) Within ninety (90) days of the date of this Order, the Board shall forward
to the Director for his review, pursuant to paragraph (3) of this Article, an
updated written Strategic Plan for the Bank that is acceptable to the Director,
covering at least a three-year period. The Strategic Plan shall establish
objectives for the Bank’s overall risk profile and shall, at a minimum, include:

 

  (a) a mission statement that forms the framework for the establishment of
strategic goals and objectives;

 

2



--------------------------------------------------------------------------------

  (b) the strategic goals and objectives, including key financial performance
indicators and risk tolerances, to be accomplished;

 

  (c) an assessment of strengths, weaknesses, and threats;

 

  (d) an identification and prioritization of initiatives and opportunities,
including timeframes that take into account the requirements of this Order;

 

  (e) a description of the Bank’s targeted market(s) and competitive factors in
its identified target market(s) and a description of control systems to mitigate
risks in the Bank’s markets;

 

  (f) an assessment of the present and planned product lines (assets and
liabilities) and the identification of appropriate risk management systems to
identify, measure, monitor, and control risks within the product lines;

 

  (g) a management employment and succession program to promote the retention
and continuity of capable management;

 

  (h) assigned responsibilities and accountability for the strategic planning
process; and

 

  (i) a description of systems and metrics designed to monitor the Bank’s
progress in meeting the Strategic Plan’s goals and objectives.

(2) If the Board’s Strategic Plan under paragraph (1) of this Article includes a
proposed sale or merger of the Bank, the Strategic Plan shall, at a minimum,
address the steps that will be taken and the associated timeline to effectuate
the implementation of that alternative.

(3) Prior to adoption by the Board, a copy of the Strategic Plan, and any
subsequent amendments or revisions, shall be forwarded to the Director for
review and prior written determination of no supervisory objection. At the next
Board meeting following receipt of a no supervisory objection from the Director,
the Board shall adopt and the Bank, subject to Board review and ongoing
monitoring, shall immediately implement and adhere to the Strategic Plan.

 

3



--------------------------------------------------------------------------------

(4) The Bank may not initiate any action that deviates significantly from the
Strategic Plan (that has received supervisory non-objection from the Director
and that has been adopted by the Board) without a written determination of no
supervisory objection from the Director. The Board must give the Director
advance, written notice of its intent to deviate significantly from the
Strategic Plan, along with an assessment of the impact of such change on the
Bank’s condition, including a profitability analysis and an evaluation of the
adequacy of the Bank’s organizational structure, staffing, management
information systems, internal controls, and written policies and procedures to
identify, measure, monitor, and control the risks associated with the change in
the Strategic Plan. For the purposes of this Article, changes that may
constitute a significant deviation from the Strategic Plan include, but are not
limited to, a change in the Bank’s marketing strategies, products and services,
marketing partners, underwriting practices and standards, credit administration,
account management, collection strategies or operations, fee structure or
pricing, accounting processes and practices, or funding strategy, any of which,
alone or in aggregate, may have a material impact on the Bank’s operations or
financial performance; or any other changes in personnel, operations, or
external factors that may have a material impact on the Bank’s operations or
financial performance.

(5) At least quarterly, the Board shall prepare a written evaluation of the
Bank’s performance against the Strategic Plan and shall include a description of
the actions the Board will require the Bank to take to address any shortcomings,
which shall be documented in the Board meeting minutes. Upon completion of its
evaluation, the Board shall submit a copy to the Director.

 

4



--------------------------------------------------------------------------------

(6) The Board shall review and update the Strategic Plan at least annually and
more frequently if necessary or if required by the Director in writing.

(7) Until the Strategic Plan required under this Article has been submitted by
the Bank for the Director’s review, has received a written determination of no
supervisory objection from the Director, and is being implemented by the Bank,
the Bank shall not significantly deviate from the products, services, asset
composition and size, funding sources, structure, operations, policies,
procedures, and markets of the Bank that existed before this Consent Order
without first obtaining the Director’s prior written determination of no
supervisory objection to such significant deviation. Any request to the Director
for prior written determination of no supervisory objections to a significant
deviation must be submitted to the Director at least 30 days in advance of the
significant deviation.

ARTICLE III

CAPITAL PLAN AND HIGHER MINIMUMS

(1) The Bank shall achieve within one hundred and twenty (120) days and
thereafter maintain the following minimum capital ratios:

 

  (a)

Tier 1 capital at least equal to nine percent (9.00%) of adjusted total assets;1
and

 

  (b) total risk-based capital at least equal to twelve percent (12%) of
risk-weighted assets.

 

1 

Adjusted total assets is defined in 12 C.F.R. § 3.2(a) as the average total
assets figure required to be computed for and stated in a bank’s most recent
quarterly Consolidated Report of Condition and Income minus end-of-quarter
intangible assets, deferred tax assets, and credit-enhancing interest-only
strips, that are deducted from Tier 1 capital, and minus nonfinancial equity
investments for which a Tier 1 capital deduction is required pursuant to section
2(c)(5) of appendix A of 12 C.F.R. § Part 3.

 

5



--------------------------------------------------------------------------------

(2) The requirement in this Order to maintain a specific capital level means
that the Bank may not be deemed to be “well capitalized” for purposes of 12
U.S.C. § 1831o and 12 C.F.R. Part 6 pursuant to 12 C.F.R. § 6.4(b)(1)(iv).

(3) Within one hundred and twenty (120) days of the date of this Order, the
Board shall develop and forward to the Director for his review, pursuant to
paragraph (5) of this Article, a written a three year Capital Plan. The Capital
Plan shall be consistent with the Strategic Plan and include:

 

  (a) specific plans for the maintenance of adequate capital that may in no
event be less than the requirements of paragraph (1);

 

  (b) projections for growth, earnings, and capital requirements based upon a
detailed analysis of the Bank’s assets, liabilities, earnings (including
specific actions to improve earnings), fixed assets, and off-balance sheet
activities;

 

  (c) a description of the assumptions used to determine financial projections
and growth targets;

 

  (d) projections of the sources and timing of additional capital to meet the
Bank’s current and future needs;

 

  (e) identification of the primary source(s) from which the Bank will
strengthen and maintain its capital structure to meet the Bank’s needs;

 

  (f) contingency plans that identify alternative methods should the primary
source(s) under (e) above not be available.

(4) The Bank may declare or pay a dividend or make a capital distribution only:

 

  (a) when the Bank is in compliance with its approved Capital Plan and would
remain in compliance with its approved Capital Plan immediately following the
declaration or payment of any dividend;

 

6



--------------------------------------------------------------------------------

  (b) when the Bank is in compliance with 12 U.S.C. §§ 56 and 60;

 

  (c) when the Bank is in compliance with the minimum capital ratios set forth
in paragraph (1) of this article; and

 

  (d) with the prior written determination of no supervisory objection by the
Director.

(5) Prior to the adoption by the Board, a copy of the Bank’s Capital Plan shall
be submitted to the Director for a prior written determination of no supervisory
objection. The Board shall review and update the Bank’s Capital Plan at least
annually and more frequently if necessary or if required by the Director in
writing. Revisions to the Bank’s Capital Plan shall be submitted to the Director
for a prior written determination of no supervisory objection. At the next Board
meeting following receipt of the Director’s written determination of no
supervisory objection, the Board shall adopt the Capital Plan. The Bank, subject
to Board review and ongoing monitoring, shall implement and thereafter ensure
adherence to the Capital Plan and any amendments or revisions thereto.

(6) At least quarterly, the Board shall prepare a written evaluation of the
Bank’s performance against the Capital Plan and shall include a description of
the actions the Board will require the Bank to take to address any shortcomings,
which shall be documented in the Board meeting minutes. Upon completion of its
evaluation, the Board shall submit a copy to the Director.

(7) If the Bank fails to maintain the capital ratios required by paragraph
(1) of this Article, violates paragraphs (3), or fails to implement a Capital
Plan to which the Director has provided a written no supervisory objection, then
the Bank may, in the Director’s sole discretion, be deemed undercapitalized for
purposes of this Order. The Bank shall take such corrective measures as the OCC
may direct in writing from among the provisions applicable to undercapitalized
depository institutions under 12 U.S.C. § 1831o(e) and 12 C.F.R. Part 6 for

 

7



--------------------------------------------------------------------------------

national banks. For purposes of this requirement, an action “necessary to carry
out the purpose of this section” under 12 U.S.C. § 1831o(e)(5) shall include
restoration of the Bank’s capital to the minimum ratios required by this Order,
and any other action deemed advisable by the OCC to address the Bank’s capital
deficiency or the safety and soundness of its operations.

ARTICLE IV

BOARD TO ENSURE COMPETENT MANAGEMENT

(1) Within one hundred and twenty (120) days of this Order, the Board shall
adopt and take the necessary steps to implement corporate governance and
decision-making processes to correct the Bank’s deficiencies in management
leadership and Board oversight as described in the Report of Examination (“ROE”)
for the examination conducted as of March 31, 2011. At a minimum, the Board
shall establish the following:

 

  (a) clear lines of responsibility and authority for each member of senior
management, including but not limited to, the Chief Credit Officer, Chief
Operating Officer, Chief Financial Officer, and President;

 

  (b) a process to evaluate, at least annually, the Bank’s overall internal
operations, staffing, Board and management oversight and information systems,
policies, procedures and other risk management systems with time sensitive
strategies to address any deficiencies;

 

  (c) operating policies and procedures designed to ensure:

 

  (i) that the Board monitors and measures compliance with the Board approved
Strategic Plan (including risk tolerances), regulatory guidance and laws, rules,
and regulations;

 

8



--------------------------------------------------------------------------------

  (ii) that the Board receives and reviews sufficient Bank information from
management (including scope, frequency and content) on the operation of the Bank
to enable them to provide oversight and fulfill their fiduciary duties and other
responsibilities under law and as outlined in the OCC’s The Directors Handbook
and Duties and Responsibilities of Directors (Section 501 of the Comptroller’s
Handbook).

 

  (d) processes to ensure that management appropriately responds to any audit or
compliance criticisms, and regulatory criticisms regarding: violations of law,
unsafe or unsound banking practices, and Matters Requiring Attention
(collectively, “Material Criticisms”). Such processes shall include at a
minimum:

 

  (i) requirements for the development of written action plans to address
Material Criticisms that include corrective actions to be taken; deadlines for
taking the corrective action; and individual(s) responsible for taking the
corrective action;

 

  (ii) a process for review and approval by the Board of management’s proposed
actions to be taken to address Material Criticisms; and

 

  (iii) a tracking system that will ensure that Material Criticisms are reported
to the Board and corrected in a timely manner.

(2) The Board shall establish, at least annually, the objectives by which
executive officers’ effectiveness will be measured.

(3) The Board shall perform and prepare an annual written performance appraisal
for each Bank executive officer that evaluates performance according to the
position’s description and responsibilities, adherence to the Strategic Plan,
objectives established by the Board and the effectiveness of developing and
successfully implementing action plans to remedy issues raised in Reports of
Examination or audit reports. Upon completion and at the request of the
Director, copies of the performance appraisal shall be submitted to the
Director. The Board shall ensure that the Bank addresses any identified
deficiencies in a manner consistent with paragraph (1) of this Article.

 

9



--------------------------------------------------------------------------------

(4) The Board shall ensure that the Bank has sufficient processes, management,
personnel, and control systems to effectively implement and adhere to all
provisions of this Order, and that Bank management and personnel have sufficient
training and authority to execute their duties and responsibilities under this
Order.

ARTICLE V

COMMERCIAL CREDIT RISK RATINGS

(1) Within ninety (90) days, the Board shall prepare and submit to the Director
for a prior written determination of no supervisory objection, a written program
designed to ensure that the risk associated with the Bank’s loan portfolio are
properly reflected and accounted for on the Bank’s books and records, to
include, at a minimum, provisions requiring that:

 

  (a) the Bank’s loans and other assets are appropriately and timely risk rated
and charged off by the lending officers using a loan grading system that is
based upon current facts, existing repayment terms and that is consistent with
the guidelines set forth in Rating Credit Risk, A-RCR, of the Comptroller’s
Handbook; and

 

  (b) officers and other appropriate personnel are held accountable, including
in performance evaluations and compensation, for failing to appropriately and
timely risk rate and/or place loans on nonaccrual.

(2) At the next Board meeting following receipt of a no supervisory objection
from the Director, the Board shall adopt and the Bank, subject to Board review
and ongoing monitoring, shall immediately implement and adhere to the Commercial
Credit Risk Ratings.

 

10



--------------------------------------------------------------------------------

ARTICLE VI

FINANCIAL ACCOUNTING STANDARDS

(1) Within ninety (90) days, the Board shall prepare and submit to the Director
for a prior written determination of no supervisory objection, a written program
designed to achieve compliance with financial accounting standards to include,
at a minimum, provisions requiring that:

 

  (a) the Bank’s loan and other assets are timely designated as troubled debt
restructurings in accordance with the instructions for preparation of public
reports and consistent with Financial Accounting Standards Board (“FASB”)
Accounting Standards Codification (“ASC”) 310-40 (pre-codification reference:
Statement of Financial Accounting Standards (“FAS”) Statement No. 15) and
Accounting Standards Update 2011-2;

 

  (b) the Bank’s loans and other assets are timely designated as impaired and
impairment timely measured, consistent with ASC 310-10 (pre-codification
reference: FAS Statement No. 114); and

 

  (c) officers and other appropriate personnel are held accountable, including
in performance evaluations and compensation, for failing to appropriately and
timely comply with (1)(a) and (1)(b) of this Article.

(2) At the next Board meeting following receipt of a no supervisory objection
from the Director, the Board shall adopt and the Bank, subject to Board review
and ongoing monitoring, shall immediately implement and adhere to the Financial
Accounting Standards program.

 

11



--------------------------------------------------------------------------------

ARTICLE VII

EXTERNAL LOAN REVIEW

(1) Within forty-five (45) days of this Order, the Board shall employ a
qualified, independent consultant or firm to perform semi-annual asset quality
reviews of the Bank’s loan portfolio, with the first report due no later than
June 30, 2012. The scope of the engagement shall provide for a written report to
be filed with the Board, and use a loan grading system consistent with GAAP and
the guidelines set forth in Rating Credit Risk, A-RCR, of the Comptroller’s
Handbook. Such reports shall, at a minimum, include the consultant’s or firm’s
comments and conclusions regarding:

 

  (a) the identification, type, rating, and amount of all criticized loans;

 

  (b) the identification and amount of delinquent and nonaccrual loans;

 

  (c) the identification/status of credit related violations of law or
regulation;

 

  (d) credit underwriting and documentation exceptions;

 

  (e) credit analysis and documentation of such analysis;

 

  (f) accuracy of internal risk ratings;

 

  (g) completeness and effectiveness of problem loan workout plans;

 

  (h) the accuracy of the Bank’s recognition of troubled debt restructurings;

 

  (i) loans and other extensions of credit considered exceptions to, or not in
conformance with, the Bank’s lending policies and procedures;

 

  (j) the identity of the loan officer who originated each loan reported in
accordance with subparagraphs (a) through (i) of the Article;

 

  (k) overall credit administration practices;

 

  (1) concentrations of credit;

 

12



--------------------------------------------------------------------------------

  (m) the accuracy of specific allocations to the Allowance for Loan and Lease
Losses (“Allowance”) and the Allowance methodology;

 

  (n) an evaluation of the Bank’s efforts to manage and account for its Other
Real Estate in accordance with GAAP;

 

  (o) loans and leases to affiliates, insiders, and related parties; and

 

  (p) any recommendations for improvements.

(2) Prior to the appointment or employment of any consultant or firm or entering
into any contract with any consultant or firm, the Board shall submit the name
and qualifications of the proposed consultant or firm and the proposed scope and
terms of employment to the Director for a prior written determination of no
supervisory objection. After the OCC has advised the Bank that it does not take
supervisory objection to the consultant or firm, and the scope of the review,
the Board shall immediately engage the consultant or firm pursuant to the
proposed terms of the engagement. Thereafter, the Board shall monitor
performance consistent with the engagement terms.

(3) The Board or a designated committee shall review the independent loan review
reports and ensure that, if appropriate, immediate, adequate, and continuing
remedial action, is taken upon the findings noted in the reports.

(4) A copy of loan review reports submitted to the Board, as well as a summary
of remedial actions taken and, if appropriate, planned, shall be documented and
provided to the Director within 30 days of receiving such loan review report.

 

13



--------------------------------------------------------------------------------

ARTICLE VIII

CRITICIZED ASSETS

(1) Within sixty (60) days, the Board shall adopt and the Bank (subject to Board
review and ongoing monitoring) shall implement and thereafter ensure adherence
to a written program designed to protect the Bank’s interest in those assets
criticized in the most recent Report of Examination (“ROE”), in any subsequent
ROE, by any internal or external loan review, or in any list provided to
management by the National Bank Examiners during any examination as “doubtful,”
“substandard,” or “special mention.” The program shall include the development
of Criticized Asset Reports (“CARs”) identifying all credit relationships and
other assets totaling in aggregate five hundred thousand dollars ($500,000) or
more, criticized as “doubtful,” “substandard,” or “special mention.” The CARs
must be updated and submitted to the Board and the Director monthly. Each CAR
shall cover an entire credit relationship and include, at a minimum, analysis
and documentation of the following:

 

  (a) the origination date and any renewal or extension dates, amount, purpose
of the loan, and the originating and current loan officer(s);

 

  (b) the expected primary and secondary sources of repayment, and an analysis
of the adequacy of the repayment source;

 

  (c) the appraised value of supporting collateral and the position of the
Bank’s lien on such collateral, where applicable, as well as other necessary
documentation to support the current collateral valuation;

 

  (d) an analysis of current and complete credit information, including cash
flow analysis where loans are to be repaid from operations;

 

14



--------------------------------------------------------------------------------

  (e) results of any FASB ASC 310-10 (pre-codification reference: FAS Statement
No. 114) valuation;

 

  (f) significant developments, including a discussion of changes since the
prior CAR, if any; and

 

  (g) the proposed action to eliminate the basis of criticism and the time frame
for its accomplishment, including if appropriate an exit strategy.

(2) The Bank may not extend credit, directly or indirectly, including renewals,
modifications or extensions, to a borrower whose loans or other extensions of
credit are criticized in any ROE, in any internal or external loan review, or in
any list provided to management by the National Bank Examiners during any
examination, unless the Board or Board committe finds and documents in writing
that each of the following conditions has been met:

 

  (a) the extension of additional credit is necessary to promote the best
interests of the Bank;

 

  (b) the Bank has performed a written credit and collateral analysis as
required by paragraphs (1)(c) and (l)(d) of this Article and, if necessary, the
proposed action referred to in paragraph (l)(g) of this Article is revised, as
appropriate; and

 

  (c) the Board’s formal plan to collect or strengthen the criticized asset will
not be compromised by the extension of additional credit.

A copy of the findings and approval of the Board or designated committee shall
be maintained in the credit file of the affected borrower.

 

15



--------------------------------------------------------------------------------

ARTICLE IX

ALLOWANCE FOR LOAN AND LEASE LOSSES

(1) The Board shall immediately require and the Bank shall implement and
thereafter adhere to a program for the maintenance of an adequate Allowance for
Loan and Lease Losses (“Allowance”). The written program shall be consistent
with the comments on maintaining a proper ALLL found in the Interagency Policy
Statement on the Allowance contained in OCC Bulletin 2006-47 (December 13, 2006)
and with “Allowance for Loan and Lease Losses,” booklet A-ALLL of the
Comptroller’s Handbook, and shall incorporate the following:

 

  (a) procedures for determining whether a loan is impaired and measuring the
amount of impairment, consistent with FASB ASC 310-10 (pre-codification
reference: FAS Statement No. 114);

 

  (b) procedures for segmenting the loan portfolio and estimating loss on groups
of loans, consistent with ASC 310-10 and 450-20 (pre-codification reference: FAS
Statement No. 5);

 

  (c) procedures for validating the Allowance methodology;

 

  (d) procedures to ensure that the estimation of credit losses considers the
relevant qualitative and environmental factors, with particular focus on the
following:

 

  (i) trends in the Bank’s internal risk ratings, delinquent and nonaccrual
loans;

 

  (ii) results of the Bank’s external loan review;

 

  (iii) concentrations of credit in the Bank, present and prospective economic
conditions; and

 

  (iv) the level of experience and abilities of the Bank’s lending staff.

 

16



--------------------------------------------------------------------------------

(2) The program shall provide for a process for summarizing and documenting, for
the Board’s review and approval, the amount to be reported in the Consolidated
Reports of Condition and Income (“Call Reports”) for the Allowance. Any
deficiency in the Allowance shall be remedied in the quarter it is discovered,
prior to the filing of the Call Report, by additional provisions from earnings.

(3) The Board shall take the necessary steps to ensure that an independent
review and test of the Allowance sufficiency is performed prior to the filing of
each Call Report beginning with the quarter ending March 31, 2012.

ARTICLE X

ACCOUNTING FOR REAL ESTATE OWNED

(1) Within ninety (90) days, the Board shall review and revise the other real
estate section (“OREO”) section of the Bank’s loan policy. In reviewing the OREO
policy, the Board shall refer to the Call Report instructions and appropriate
FASB ASC requirements. At a minimum, the policy shall:

 

  (a) address proper accounting procedures for OREO properties from transfer to
the Bank and until and upon sale to a third party;

 

  (b) address proper accounting treatment for OREO when Small Business
Administration (“SBA”) guarantees and senior debt must be considered;

 

  (c) include procedures to require timely appraisals pursuant to 12 C.F.R. §
34.85 and 12 C.F.R. Part 34, Subpart C; and

 

  (d) establish targeted write-downs at periodic intervals in the event that
marketing strategies are unsuccessful.

Upon completion, the Board shall provide a copy of the Bank’s revised written
OREO policy to the Director.

 

17



--------------------------------------------------------------------------------

(2) Within 90 days, the Board shall require a review of all OREO properties to
ensure foreclosed real estate was recorded at the fair value less cost to sale
of the property at the time of foreclosure.

ARTICLE XI

LIQUIDITY RISK MANAGEMENT PROGRAM

(1) The Board shall adhere to and implement the Bank’s liquidity risk management
program, including assessing the following on an ongoing basis:

 

  (a) current and projected funding needs;

 

  (b) ensuring sufficient liquidity exists to meet current and projected needs;

 

  (c) efforts to reduce reliance on high cost funding and wholesale funding
sources; and

 

  (d) compliance with the restrictions against brokered deposits in 12 C.F.R. §
337.6.

(2) Upon the direction of the Director in writing, but no less frequently than
annually, the Board shall review and revise the Bank’s Liquidity Policy to
ensure that it is appropriate in light of the Bank’s risk profile and Strategic
and Capital Plans.

(3) The proposed revised Liquidity Policy shall be provided to the Director for
review and prior written determination of no supervisory objection within 30
days of any revision. At the next Board meeting following receipt of a no
supervisory objection from the Director, the Board shall adopt and the Bank,
subject to Board review and ongoing monitoring, shall immediately implement and
adhere to the Liquidity Policy.

(4) On a quarterly basis, the Board shall submit liquidity monitoring reports to
the Director.

 

18



--------------------------------------------------------------------------------

ARTICLE XII

VIOLATIONS OF LAW

(1) The Board shall require and the Bank shall immediately take all necessary
steps to correct each violation of law, rule, or regulation cited in the most
recent ROE or any subsequent ROE, or brought to the Board’s or Bank’s attention
in writing by management, regulators, auditors, loan review, or other compliance
efforts. Within ninety (90) days after the violation is cited or brought to the
Board’s or Bank’s attention, the Bank shall provide to the Board a list of any
violations that have not been corrected. This list shall include an explanation
of the actions taken to correct the violation, the reasons why the violation has
not yet been corrected, and a plan to correct the violation by a specified date.

(2) The monthly progress reports required by Article I of this Order shall
include the date and manner in which each correction has been effected during
that reporting period.

(3) Within ninety (90) days, the Board shall adopt and the Bank (subject to
Board review and ongoing monitoring) shall implement and thereafter ensure
adherence to

 

  (a) specific procedures to prevent future violations as cited in the most
recent ROE; and

 

  (b) general procedures addressing compliance management that incorporate
internal control systems and education of employees regarding laws, rules, and
regulations applicable to their areas of responsibility.

(4) Upon adoption, a copy of these procedures shall be promptly forwarded to the
Director.

 

19



--------------------------------------------------------------------------------

ARTICLE XIII

ADMINISTRATIVE APPEALS AND EXTENSIONS OF TIME

(1) If the Bank requires an extension of any timeframe within this Order, the
Board shall submit a written request to the Director asking for relief. Any
written requests submitted pursuant to this Article shall include a statement
setting forth in detail the special circumstances that prevent the Bank from
complying with a provision and that require an extension of a timeframe within
this Order.

(2) All such requests shall be accompanied by relevant supporting documentation,
and any other facts upon which the Bank relies. The Director’s decision
concerning a request is final and not subject to further review.

ARTICLE XIV

OTHER PROVISIONS

(1) Although the Bank is by this Order required to submit certain proposed
actions and programs for the review or prior written determination of no
supervisory objection of the Director, the Board has the ultimate responsibility
for proper and sound management of the Bank and the completeness and accuracy of
the Bank’s books and records.

(2) It is expressly and clearly understood that if, at any time, the Comptroller
deems it appropriate in fulfilling the responsibilities placed upon it by the
several laws of the United States of America to undertake any action affecting
the Bank, nothing in this Order shall in any way inhibit, estop, bar or
otherwise prevent the Comptroller from so doing.

(3) Unless otherwise stated, any time limitations imposed by this Order shall
begin to run from the effective date of this Order. Such time limitations may be
extended in writing by the Director for good cause upon written application by
the Board.

 

20



--------------------------------------------------------------------------------

(4) The provisions of this Order are effective upon issuance of this Order by
the Comptroller, through his authorized representative whose hand appears below,
and shall remain effective and enforceable, except to the extent that, and until
such time as, any provisions of this Order shall have been amended, suspended,
waived, or terminated in writing by the Comptroller.

(5) In each instance in this Order in which the Board or a Board committee is
required to ensure adherence to, and undertake to perform certain obligations of
the Bank, it is intended to mean that the Board shall:

 

  (a) authorize and adopt such actions on behalf of the Bank as may be necessary
for the Bank to perform its obligations and undertakings under the terms of this
Order;

 

  (b) require the timely reporting by Bank management of such actions directed
by the Board to be taken under the terms of this Order;

 

  (c) follow-up on any non-compliance with such actions in a timely and
appropriate manner; and

 

  (d) require corrective action be taken in a timely manner of any
non-compliance with such actions.

(6) This Order is intended to be, and shall be construed to be, a final order
issued pursuant to 12 U.S.C. § 1818(b), and expressly does not form, and may not
be construed to form, a contract binding on the Comptroller or the United
States.

 

21



--------------------------------------------------------------------------------

(7) The terms of this Order, including this paragraph, are not subject to
amendment or modification by any extraneous expression, prior agreements or
prior arrangements between the parties, whether oral or written.

 

IT IS SO ORDERED, this 26th day of January, 2012. /s/ James R. Moore James R.
Moore Director for Special Supervision

 

22